NOTE: This order is n0npreceder1tial.
United States Cou11 of AppeaIs
for the FederaI Circuit
BRIAN E. ULRICH, MICHAEL E. JONES,
JOHN B. RUBINSKY, JOHN A DUKES, JR.,
JOHN EVANGELISTA AND GERALD W'IMBERLY,
Petitioners,
V.
MERIT SYSTEMS PROTECTION BOARD,
Respondent,
AND __
UNITED STATES POSTAL SERVICE,
Interven0r.
2012-3035
Petiti0n for review of the Merit SyStems Pr0tecti0n
B0ard in consolidated case 110s. PHO752100649-I-1,
PH0351110034-I-1, PH0351110035-I-1, PHO'752110036-I-
1, PH0752110037-I-1, and SF07521l0079-I-1.
ON MOTION
ORDER

ULRICH V. MSPB 2
The United States Posta1 Service (USPS) moves
without opposition to reform the caption to name the Merit
Systems Protection Board as respondent and the USPS as
intervenor. USPS also moves without opposition to set the
briefing schedule.
Pursuant to 5 U.S.C. § 7703(a)(2), the Board is desig-
nated as the respondent when the B0ard's decision con-
cerns the procedure or jurisdiction of the Board The
employing agency is designated as the respondent when
the Board reaches the merits of the underlying case. Here,
the Board dismissed these consolidated appeals for lack of
jurisdiction Thus, the Board is the proper respondent in
this petition for review. -
Accordingly,
lT lS ORDERED THATZ
The motions are granted The revised official caption
is reflected above. The Board’s and USPS’s briefs are due
within 40 days of the date of service of the petitioners
opening brief.
FoR THE CoURT
 2 5  /s/ J an Horbaly
Date J an Horbaly
Clerk
cc: Dennis L. Friedman, Esq.
L. Misha Preheim, Esq. 4 ED
J@ff"eY Ga“€e1`» ES‘1- u.s. could APPEA1s ton
821 msssnsmclncun
APR 25 2012
.\AN HORBALV
CLERK